          Case 1:21-cv-00401-KPF Document 13 Filed 01/15/21 Page 1 of 2
IH-32                                                                                    Rev: 2014-1




                           United States District Court
                                       for the
                          Southern District of New York
                                   Related Case Statement
                                                         
                                   Full Caption of Later Filed Case:

MARCO CONSULTING GROUP TRUST I,
by and through its directed trustee, The
Bank of New York Mellon


                       Plaintiff                                        Case Number


                                                         1:21-cv-401
                          vs.


ALLIANZ GLOBAL INVESTORS U.S. LLC, ALLIANZ GLOBAL
INVESTORS U.S. HOLDINGS LLC, ALLIANZ SE, ALLIANZ ASSET
MANAGEMENT GMBH, ALLIANZ OF AMERICA, INC., ALLIANZ
ASSET MANAGEMENT OF AMERICA HOLDINGS INC., ALLIANZ
ASSET MANAGEMENT OF AMERICA LLC, ALLIANZ ASSET
MANAGEMENT OF AMERICA L.P., and PFP HOLDINGS INC.


                      Defendant

                                   Full Caption of Earlier Filed Case:
                   (including in bankruptcy appeals the relevant adversary proceeding)


ARKANSAS TEACHER RETIREMENT
SYSTEM



                       Plaintiff                                        Case Number

                                                         1:20-cv-5615
                          vs.


ALLIANZ GLOBAL INVESTORS U.S. LLC, ALLIANZ GLOBAL
INVESTORS U.S. HOLDINGS LLC, ALLIANZ SE, ALLIANZ ASSET
MANAGEMENT GMBH, ALLIANZ OF AMERICA, INC., ALLIANZ
ASSET MANAGEMENT OF AMERICA HOLDINGS INC., ALLIANZ
ASSET MANAGEMENT OF AMERICA LLC, ALLIANZ ASSET
MANAGEMENT OF AMERICA L.P., and PFP HOLDINGS INC.


                      Defendant


                                                    Page 1
            Case 1:21-cv-00401-KPF Document 13 Filed 01/15/21 Page 2 of 2
IH-32                                                                                        Rev: 2014-1



Status of Earlier Filed Case:
                         (If so, set forth the procedure which resulted in closure, e.g., voluntary
        ____ Closed      dismissal, settlement, court decision. Also, state whether there is an appeal
                         pending.)
        ✔
     ____ Open           (If so, set forth procedural status and summarize any court rulings.)


The Complaint was fined on July 20, 2020. The following related cases have been filed: 1:20-cv-5817,

1:20-cv-7061, 1:20-cv-7154, 1:20-cv-7606, 1:20-cv-7842, 1:20-cv-7952, 1:20-cv-8642, 1:20-cv-9478,

1:20-cv-9479, and 1:20-cv-10028. On August 12, 2020, a Stipulation and Order was entered in setting

September 21, 2020 as the date by which defendants will move against, answer, or otherwise respond to the

Complaint. On September 11, 2020, the Court set an Initial Conference for November 17, 2020 and adjourned

the deadlines imposed by the August 12, 2020 Order. On November 17, 2020, the Court held an Initial

Conference. On December 7, 2020, the Court entered a scheduling order, and stayed motions to dismiss in


any actions filed after December 3, 2020 until resolution of the anticipated motions to dismiss in the
already-filed cases
Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.


This case is related to the eleven cases identified above, 1:20-cv-5615, 1:20-cv-5817,

1:20-cv-7061, 1:20-cv-7154, 1:20-cv-7606, 1:20-cv-7842, 1:20-cv-7952, 1:20-cv-8642,

1:20-cv-9478, 1:20-cv-9479, and 1:20-cv-10028, because it seeks to recover losses that

were suffered as a result of actionable misconduct that occurred in connection with Allianz

Global Investors U.S. LLC's management of the Structured Alpha Funds.





















          Vineet Bhatia                                                        1/15/21
Signature: ________________________________________                     Date: __________________

          Susman Godfrey LLP
Firm:         ________________________________________


                                                Page 2
